Citation Nr: 0610038	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-34 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for hearing loss of the 
left ear.  

2.	Entitlement to service connection for a disability 
manifested by neuropathy of the hands.  

3.	Entitlement to service connection for a disability 
manifested by neuropathy of the feet.  

4.	Entitlement to an initial rating in excess of 10 percent 
for retropatellar syndrome of the left knee.  

5.	Entitlement to an increased rating for depression, 
currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 2002 to September 
2003.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before a member 
of the Board in December 2005.  At that time, the veteran 
withdrew the issue of service connection for a personality 
disorder from appellate review.  The veteran did offer 
testimony regarding the evaluation of his depression, which 
has been taken as a notice of disagreement to the evaluation 
that was confirmed and continued by rating decision of the RO 
in August 2005.  This issue has not been addressed by the RO, 
but is before the Board for appellate consideration.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of an increased rating for depression is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	A chronic hearing loss disability for VA purposes in the 
left ear is not currently demonstrated.  

2.	A chronic disability manifested by neuropathy of the hands 
is not currently demonstrated.  

3.	A chronic disability manifested by neuropathy of the feet 
is not currently demonstrated.  

4.  Retropatellar syndrome of the left knee is currently 
manifested by range of motion from 0 degrees extension to 135 
degrees flexion and complaints of pain.  


CONCLUSIONS OF LAW

1.	A chronic hearing loss disability in the left ear was 
neither incurred in nor aggravated by service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2005).

2.	A chronic disability manifested by neuropathy of the hands 
was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.	A chronic disability manifested by neuropathy of the feet 
was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

4.  The criteria for a rating in excess of 10 percent for 
retropatellar syndrome of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5255 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in August 2003, October 2004, December 
2004, and January 2005, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim(s) for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for hearing loss 
in his left ear.  It is noted that the service medical 
records show that the veteran had one audiometric test 
performed in April 2002, performed prior to the veteran's 
entry into active service, where hearing loss was suggested 
at 3000 hertz in the left ear.  "Audiometric testing 
measures threshold hearing levels (in decibels (dB)) over a 
range of frequencies (in Hertz (Hz); the threshold for normal 
hearing is from 0 to 20 dB, and higher threshold levels 
indicate some degree of hearing loss."  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  An audiometric study performed in 
November 2002 showed pure tone thresholds consistent with a 
hearing loss at three tested frequencies.  

The veteran was afforded an audiometric examination by VA in 
August 2003.  At that time, pure tone threshold levels in the 
left ear were shown as follows:

Hertz
250
500
1000
2000
3000
4000
8000

20
15
15
20
20
20
25

Speech discrimination was 100 percent correct.  

Service connection for impaired hearing shall not be 
established when the hearing status meets pure tone and 
speech recognition criteria.  Hearing status shall not be 
considered service connected when the thresholds for the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are 
all less than 40 decibels; thresholds for at least three of 
these frequencies are 25 decibels or less; and speech 
recognition scores used in the Maryland CNC tests are 94 
percent or better.  38 C.F.R. § 3.385. 

Under VA regulations, the veteran does not currently manifest 
a hearing loss disability in the left ear for VA purposes.  
Despite the fact that a hearing loss was suggested prior to 
and during service, as no disability is currently 
demonstrated, service connection may not be established.  

The veteran is claiming service connection for peripheral 
neuropathy of his hands and his feet.  Review of the service 
medical records shows no complaint or manifestation of 
peripheral neuropathy of either the hands or the feet.  
Evidence of record subsequent to service includes a report of 
VA examination dated in August 2003, wherein the veteran 
reported that he had had complaints of numbness in his hands 
and feet while service in Kuwait.  He said that he had sought 
treatment at that time and was told that the problem was 
likely secondary to impaired circulation secondary to 
positioning while he was operating a military vehicle.  The 
symptoms had essentially improved after his return from 
overseas and he now had no residual symptomatology.  Sensory 
examination of the hands showed some reduced sharp sensation 
along the palmar aspect of the index fingers, bilaterally and 
reduced sensation to sharp over the dorsum of the first toe 
on the left.  The pertinent impressions were sensory 
neuropathy of both hands and feet, with the condition largely 
resolved without significant residual functional limitations.  

Additional VA compensation examinations, including 
neuropsychiatric evaluations, and outpatient treatment 
records, dated through June 2005 have failed to show evidence 
of peripheral neuropathy of either hand or either foot.  The 
veteran testified at his hearing on appeal in December 2005 
that he had intermittent problems with numbness of his hands 
and feet, but absent clinical confirmation of a demonstrable 
disorder, service connection is not warranted.  In this 
regard, it is noted that the presence of a current disability 
requires a medical diagnosis.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Lacking a diagnosis of a current disability, 
service connection must be denied.  

The veteran is seeking a rating in excess of the currently 
demonstrated 10 percent evaluation that has been assigned for 
the retropatellar syndrome of his left knee.  Service 
connection for this disorder was first established by rating 
decision of the RO in February 2004, with an award of the 
current 10 percent rating being retroactively made to the 
effective date of service connection on the basis that the 
veteran's disability is analogous to slight knee disability 
due to impairment of the femur.  The veteran appealed the 
initial noncompensable evaluation, and has continued his 
appeal after the retroactive 10 percent award was made.  The 
rating was assigned under Diagnostic Code 5255.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

It is initially noted that, in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss) 
must be considered apart from and in addition to the 
appropriate Diagnostic Codes in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).  The Board, in its review of the ratings 
that have been assigned for the veteran's left knee disorder, 
has taken the veteran's complaints of pain into 
consideration, where appropriate.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

For impairment of the femur, with slight impairment of the 
knee or hip, a 10 percent evaluation is warranted; a 20 
percent rating requires moderate knee or hip impairment.  
38 C.F.R. § 4.71a, Code 5255.  

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

An examination was conducted by VA in August 2003.  At that 
time, it was reported that the veteran had complained of left 
knee pain during service and was diagnosed as having 
retropatellar pain syndrome.  Since that time, he had 
experienced daily anterior pain in the left knee.  He stated 
that he had difficulty bending and was unable to jog or run.  
He noticed pain when climbing stairs.  Examination revealed 
significant tenderness over the patella and infrapatellar 
tendon.  There was significant tenderness on patellar 
compression on the left side.  There was no heat or joint 
effusion appreciated.  Range of motion was from 0 degrees 
extension to 135 degrees flexion.  Gait was mildly antalgic, 
secondary to left knee pain.  He was able to perform repeated 
squatting maneuvers, with increase in anterior knee pain, but 
with no reduction in range of motion and no incoordination 
noted.  The joint was noted to be stable with negative 
anterior and posterior drawer signs and negative McMurray's 
test.  X-ray studies showed no degenerative changes of the 
knee, but there was an expansile lesion in the proximal 
tibia.  The diagnosis was retropatellar pain syndrome of the 
left knee, with questionable relation to the tibial lesion 
seen on X-ray evaluation.  

The veteran has pain, with little limitation of motion of the 
left knee and little functional impairment demonstrated on 
repeated squatting maneuvers.  His overall disability picture 
on VA examination is not considered to be productive of more 
than slight impairment.  VA outpatient treatment records, 
dated through June 2005, do not demonstrate additional 
symptomatology related to the left knee disorder that would 
warrant an increased rating.  He testified at his hearing on 
appeal that he had constant pain from his left knee, but he 
did not describe symptoms warranting a rating in excess of 
his currently assigned 10 percent.  While there are cases 
where separate evaluations may be assigned for distinct 
disabilities caused from arthritis of the knee as well as 
other impairment of the knee, no degenerative changes have 
been found in the knee joint so a separate evaluation based 
on limitation of motion, albeit noncompensable, and other 
knee disability is not appropriate.  See VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.  Under these circumstances, a rating in 
excess of 10 percent for the left knee disability is not 
warranted.  


ORDER

Service connection for hearing loss of the left ear is 
denied.  

Service connection for a disability manifested by neuropathy 
of the hands is denied.  

Service connection for a disability manifested by neuropathy 
of the feet is denied.  

An initial rating in excess of 10 percent for retropatellar 
syndrome of the left knee is denied.  


REMAND

The veteran did offer testimony regarding the evaluation of 
his depression, which has been taken as a notice of 
disagreement to the evaluation that was confirmed and 
continued by rating decision of the RO in August 2005.  This 
issue has not been addressed by the RO, but is before the 
Board for appellate consideration.  
As noted, by rating decision dated in August 2005, the RO 
confirmed and continued a 10 percent evaluation for the 
veteran's service-connected depression.  At his hearing on 
appeal in December 2005, the veteran evidenced disagreement 
to the evaluation.  This issue has not been addressed by the 
RO, but is before the Board for appellate consideration.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issue of 
an increased evaluation for depression.  
If the determination remains 
unfavorable to the veteran, he should 
be provided with a statement of the 
case (SOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to 
respond to the SOC prior to returning 
the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


